Citation Nr: 0306355	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-04 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1973 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The record indicates that the appellant's claim was first 
denied by rating decision dated in February 1992 and not 
appealed.  This matter has been certified to the Board for 
review as an original claim of entitlement to service 
connection for a low back disorder.  However, certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue, and 
the Board must first determine whether new and material 
evidence has been submitted in order to assume jurisdiction 
over the merits of the appeal as to service connection. 38 
C.F.R. § 19.35.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996);  (The submission of "new and material" evidence is 
a jurisdictional prerequisite to the Board's review of such 
an attempt to reopen a claim. Absent the submission of 
evidence that is sufficient to reopen the claim, the Board's 
analysis must cease).  This determination is discussed below.


FINDINGS OF FACT

1.	The appellant's unappealed claim of service connection 
for a low back disorder was denied by rating decision 
dated in February 1992.

2.	In the current claim, the appellant has submitted 
evidence which is not cumulative or redundant and which 
is either by itself or in connection with other evidence 
of record, so significant that it must be considered to 
fairly decide the merits of the claim.  

3.	The appellant's lower back disability was due to an 
incident of the appellant's military service.


CONCLUSIONS OF LAW

1.	New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection 
for a low back disability. 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001), 38 C.F.R. § 3.156(a) 
(2002).

2.	A low back disability was incurred the appellant's 
military service, and service connection is therefore 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's initial claim arose by application received 
in June 1991.  

The appellant's service medical records and a March 1987 
letter from the appellant's attorney indicated that while 
serving on active duty in November 1985, the appellant was 
involved in a motor vehicle accident.  The appellant was 
driving his own vehicle when another driver ignored a 
"Yield" sign, and collided with the side of appellant's 
vehicle, striking the driver's door.  

The service medical records indicate that two days after the 
accident, the appellant reported to the base medical facility 
complaining of neck, upper back and head pain.  In a December 
1985 radiographic study, the appellant's lumbar spine was 
noted to be normal. In January 1986, the appellant was 
treated for neck and intermittent back pain.  A January 8, 
1986 chronological medical record reflects that the appellant 
was then noted to have full range of motion of the lumbar 
spine - he was diagnosed to have soft tissue pain of the 
lumbar spine, and prescribed lumbar spine exercises.  In 
February 1985, the appellant was treated for a muscle spasm 
in the area of L3-L5.  It was noted that the appellant was 
then running up and down stairs in a gymnasium when he had 
the sudden onset of lower back pain.  In March 1986, the 
appellant was again treated for lumbosacral pain.  

The appellant was also apparently referred to private, non-
service department medical care providers.  In a series of 
letters beginning in September 1986, Cary S. Keller, M.D., of 
"Sportsmedicine, Fairbanks," reported that he had examined 
the appellant and found him to have continued neck and back 
pain since the November 1985 motor vehicle accident.  Dr. 
Keller diagnosed the appellant to have lumbar myositis.  In a 
November 1986 letter, Scott Emery, M.D. (a neurologist) noted 
that while the appellant's symptoms of low back pain were 
without signs to suggest radiculopathy, there was noted 
evidence of an "irritability" of the L4 paraspinous 
segments.

The appellant underwent a VA physical examination in December 
1991.  A history of low back pain was noted based upon the 
appellant's account of having this symptom when he bent over 
or squatted.  Upon clinical examination, the appellant was 
noted to have full range of motion of his lower back.  In 
part, the appellant was diagnosed to have a "history of" 
low back pain with no functional disability.  

By rating decision dated in February 1992, service connection 
for a low back disorder was denied.  Examination of the 
rating decision reflects that a primary reason for the denial 
of service connection was that the appellant did not have a 
functional impairment of his lower back.  

By application dated in May 1998, the appellant sought to 
reopen his claim.  

In support of this attempt, he submitted a January 1998 
report of the Hughston Clinic of Columbus, Georgia.  He 
complained of low back pain that had been present since his 
discharge from active duty.  Upon clinical examination, he 
was noted to have mild tenderness of the lumbar spine over 
the lumbosacral junction and diffusely over the paraspinous 
muscles, coupled with tenderness over the right sciatic nerve 
of the buttock.  Radiographic examination detected good 
preservation of the vertebral bodies, with slight narrowing 
of the L5-S1 space and subchondral sclerosis and early facet 
degenerative joint changes.  In part, the appellant was 
diagnosed to have lumbar facet osteoarthritis with possible 
herniated nucleus pulposus and right sided radiculopathy.  

In February 2001, the appellant underwent a VA radiographic 
study, which disclosed mild arthritic changes of the L5-S1 
level.  

At both a December 2001 personal hearing at the RO, and 
before the undersigned at a Travel Board hearing in December 
2002, the appellant testified as to continuous back symptoms 
since his discharge from active service.  In support of his 
claim, the appellant also submitted the December 2001 opinion 
of Oscar E. Aguero, Jr., M.D., who reported that he had 
reviewed medical records relating to the appellant's November 
1985 motor vehicle accident and after doing so, attributed 
the appellant's low back disorder to the in-service accident.  

The appellant underwent a VA physical examination in February 
2002.  After reviewing the appellant's claims folder and 
conducting an examination, the physician opined that the 
appellant had degenerative joint disease of the lumbar facets 
with a mild right-sided sciatic component.  He further opined 
that it was not likely to be related to the appellant's motor 
vehicle accident.   


Analysis

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  Under 38 
U.S.C.A. 5108, "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim. 

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

The Board first finds that "new and material" evidence has 
been submitted to reopen to claim.  Examination of the 
February 1992 decision reveals that the claim was denied on 
the principal basis that no functional back disability was 
shown.  As part of the current attempt to reopen the claim, 
several medical opinions have been obtained which reflect a 
current back disorder, and which link this disorder to active 
military service.  Because this evidence was not previously 
of record and clearly addresses an element that was a 
specified basis for the last disallowance, new and material 
evidence has been obtained and the claim is reopened.   

Having reopened the claim, the Board has evaluated all of the 
evidence with a view towards determining its probative worth, 
and is of the opinion that a state of evidentiary balance has 
been obtained.  The benefit-of-the-doubt will therefore be 
accorded to the appellant and the appeal will be granted.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted upon a showing of a 
chronic condition or one having continuous symptoms.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).   

In this matter, the record clearly indicates that while in 
the latter stage of his active duty, the appellant had 
numerous instances and treatments for back pain.  Although 
the December 1991 VA examination noted that the appellant did 
not then display functional impairment of the back, the 
appellant nonetheless reported an inability to squat and bend 
due to periodic back pain.  That the appellant denied having 
back pain a year earlier in his December 1990 pre-separation 
physical examination is not therefore dispositive of the 
evidence that he did not have a continuity of symptoms - 
within a year of his separation, the appellant continued to 
complain of low back pain.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

In this regard, the appellant appeared before the undersigned 
at a Travel Board hearing.  His testimony at this hearing, as 
well as in the personal hearing conducted at the RO is 
evaluated as sincere, competent and credible, and his 
essential testimony is supported by other evidence of record, 
particularly as to continuity of symptoms.  

The Board has carefully considered the medical evidence of 
record.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).   
While the VA examiner of February 2002 did not find that the 
appellant's back disorder was linked to service, his opinion 
appears to be largely based upon his belief that the 
appellant did not demonstrate continuous symptoms since he 
was discharged from active service.  Although the record 
suggests that the appellant's symptoms have certainly been of 
varied severity since his discharge, it is also clear that 
they have remained active.  Cf. Savage v. Gober, 10 Vet. App. 
488 (1995) (Observing in part that as to claims involving 
disorders based upon an assertion of continuous 
symptomatology, while the regulation speaks of continuity of 
symptoms, not continuity of treatment, in a merits context 
the lack of evidence of continuity of treatment may bear upon 
the credibility of the evidence of continuity of symptoms).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has considered whether further advisement or 
assistance should be conducted in this matter, pursuant to 
the Veterans Claims Assistance Act of 2000 or other existing 
provisions.  However, given the disposition favorable to the 
appellant as to the appellate issue before the Board, no 
further action would avail him.  


ORDER

Service connection for a low back disorder is granted.



	                        
____________________________________________
Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

